DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/28/2022 has been entered. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over PAYTON (US 10,228,114), and in view of CHANG (US 6,719,155) and HILL (US 6,520,661).
Regarding claim 1, PAYTON disclose a system for hanging an article, the system comprising a plurality of hanging devices (10, Figs.1 and 6) each comprising a base (20, Figs.1-3), a fastener (42, Figs.1 and 3) located on a front side (22, Figs.1-3) of the base, and a magnet (36, Figs.2 and 5; col.3, line 56) within a cavity (as seen in Fig.2 and col.3, lines 51-65, the back side 24 of the base 20 has a cavity 80 receiving the magnet 36) at a back side (24, Fig.2) of the base (as seen in Fig.2, the magnet 36 was considered to be on the back side 24 of the base 20 opposite the front side 22 of the base 20), the fastener being configured to couple with a portion 
PAYTON fails to disclose an elongated strip comprising oppositely-disposed first and second outer surfaces, a ferromagnetic material having oppositely-disposed first and second surfaces facing, respectively, the first and second outer surfaces of the elongated strip, and a polymer casing that defines the first and second outer surfaces of the elongated strip, encases the ferromagnetic material, and contacts the first and second surfaces of the ferromagnetic material, the magnet being releasably attachable to the first outer surface of the elongated strip by being magnetically attracted to the ferromagnetic material of the elongated strip through a thickness of the polymer casing at the first outer surface of the elongated strip, and an adhesive adhered to the second outer surface of the elongated strip for attaching the elongated strip to a structure, and wherein the hanging devices are configured to magnetically attach to the elongated strip at any location along the length thereof.
However, CHANG discloses an elongated strip (7, Fig.4) including oppositely-disposed first and second outer surfaces (as seen in Figs.4 and 6, the “oppositely-disposed first and second outer surfaces” were considered to be the outer surfaces of the elongated strip 7, where one of the outer surfaces receives a magnetic device), a ferromagnetic material (5, Fig.3) having oppositely-disposed first and second surfaces facing, respectively, the first and second outer surfaces of the elongated strip (as seen in Figs.3-4, the first and second surfaces of the ferromagnetic material 5 
However, HILL discloses an adhesive for attaching an element to a structure (as seen in Fig.2, Fig.5, and col.2, lines 49-59, the back surface 46 of the element 42 has an adhesive tape to attach the element 42 to a non-ferromagnetic surface).
Therefore, in view of CHANG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elongated strip as taught by CHANG to the hanging device of PAYTON in order to magnetically attach the hanging devices to the elongated strip on non-magnetic surfaces. As seen in Fig.1 of PAYTON, 
Therefore, in view of HILL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adhesive as taught by HILL to the second outer surface of the elongated strip of PAYTON modified by CHANG in order to provide a conventional attachment to attach the elongated strip to a non-ferromagnetic surface.

Regarding claim 2, PAYTON further discloses wherein the fasteners are clips or clamp arms (as seen in Figs.4-5, the fasteners 42 were considered to be clips or clamps because the arms can deform as the article is inserted in the front portion 74 to the central portion 72).

Regarding claim 9, PAYTON modified by CHANG and HILL as discussed above for claim 1 further discloses wherein the adhesive is operable to attach the elongated strip to a 

Regarding claim 10, PAYTON further discloses wherein the portion of the article is a wire, string, or cord of the article and the fastener is configured to couple with the wire, string, or cord (Fig.6).

Regarding claims 11-12 and 19, since PAYTON modified by CHANG and HILL as discussed above for claims 1-2 and 9 discloses all the structural limitations, PAYTON modified by CHANG and HILL was considered to disclose the method of hanging the article of claims 11-12 and 19.

Regarding claim 20, PAYTON further discloses wherein the structure is a siding (as seen in col.1, line 41, the structure can be a siding).

Claims 3-5, 7-8, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over PAYTON (US 10,228,114) modified by CHANG (US 6,719,155) and HILL (US 6,520,661), and in view of DIETRICH (US 8,020,810).
Regarding claim 3, PAYTON modified by CHANG and HILL fails to disclose wherein the base of at least a first hanging device of the hanging devices comprises a latch and the fastener of the first hanging device comprises a clamping arm pivotably coupled with a hinge to the base of the first hanging device, the clamping arm having a latching feature at a distal end thereof and adapted to engage the latch.

Therefore, in view of DIETRICH, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the latch, the hinge, and the clamping arm as taught by DIETRICH to the base and the fastener of PAYTON modified by CHANG and HILL in order to provide a substitutable alternative to secure an article (such as a cable) with a retaining force. One of ordinary skill in the art would have recognized that cable fasteners can generally include latches in order to secure both halves of the cable fasteners. 

Regarding claim 4, PAYTON modified by CHANG, HILL, and DIETRICH as discussed above for claim 3 fails to disclose wherein the clamping arm that has an arcuate concave surface facing the base of the first hanging device.
However, DIETRICH further discloses the clamping arm (2, Figs.s-2) has an arcuate concave surface (as seen in Figs.1-3, the “arcuate concave surface” was considered to be the arc-shaped region 2a of the clamping arm) facing the base (3, Figs.1-2).
Therefore, in view of DIETRICH, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arcuate  concave surface as taught by DIETRICH to the clamping arm of PAYTON modified by 

Regarding claim 5, PAYTON modified by CHANG, HILL, and DIETRICH as discussed above for claim 3 fails to disclose wherein the clamping arm comprises a biasing member that projects inward from the arcuate concave surface of the clamping arm toward the base of the first hanging device.
However, DIETRICH further discloses the clamping arm (2, Figs.1-2) includes a biasing member (as seen in Figs.1-2, the “biasing member” was considered to be the elastic element 5 in that the elastic element 5 exerts a retaining force) that projects inward from the arcuate concave surface (2a, Figs.1-3) of the clamping arm toward the base (3, Figs.1-2).
Therefore, in view of DIETRICH, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the biasing member as taught by DIETRICH to the clamping arm of PAYTON modified by CHANG, HILL, and DIETRICH in order to provide a substitutable alternative to secure an article (such as a cable) with a retaining force.

Regarding claim 7, PAYTON modified by CHANG, HILL, and DIETRICH as discussed above for claim 5 further discloses wherein the biasing member is coupled to the clamping arm at the hinge and at the distal end of the clamping arm (as seen in Figs.1-3 of DIETRICH, the biasing member 5 was considered to be generally coupled to the clamping arm 2 at the hinge 4 and at the distal end 22 of the clamping arm 2).

Regarding claim 8, PAYTON modified by CHANG, HILL, and DIETRICH as discussed above for claim 5 further discloses wherein the latching feature of the clamping arm projects toward the hinge from the arcuate concave surface of the clamping arm (as seen in Figs.1-3 of DIETRICH, the latching feature 81 of the clamping arm 2 projects toward the hinge 4 from the arcuate concave surface 2a of the clamping arm 2).

Regarding claims 13-15 and 17-18, since PAYTON modified by CHANG, HILL, and DIETRICH as discussed above for claims 3-5 and 7-8 discloses all the structural limitations, PAYTON modified by CHANG, HILL, and DIETRICH was considered to disclose the method of hanging the article of claims 13-15 and 17-18.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PAYTON (US 10,228,114) modified by CHANG (US 6,719,155), HILL (US 6,520,661), and DIETRICH (US 8,020,810), and in view of SANTUCCI (US 4,635,886).
Regarding claim 6, PAYTON modified by CHANG, HILL, and DIETRICH as discussed above for claim 5 fails to disclose wherein the biasing member is an elastic spring having an arcuate convex surface that faces away from the arcuate concave surface of the clamping arm, faces the base of the first hanging device and protrudes a sufficient distance from the arcuate concave surface of the clamping arm to engage the base of the first hanging device when the latching feature of the clamping arm engages the latch.
However, DIETRICH further discloses the biasing member (5, Figs.1-2) is an elastic spring (seen in Figs.1-2, the biasing member 5 was considered to be the elastic spring in that the biasing member 5 exerts a retaining force) having an arcuate convex surface that faces away 
However, SANTUCCI discloses a biasing member (54, Fig.1) protrudes a sufficient distance from a clamping arm (18, Fig.1) to engage a base (16, Fig.1) when a latching feature (28, Fig.1) of the clamping arm engages a latch (34, Fig.1).
Therefore, in view of DIETRICH, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the biasing member having the arcuate convex surface as taught by DIETRICH to the biasing member of PAYTON modified by CHANG, HILL, and DIETRICH in order to provide a substitutable alternative to secure an article (such as a cable) with a retaining force.
Therefore, in view of SANTUCCI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the biasing member engages the base when the latching feature engages the latch as taught by SANTUCCI to the biasing member of PAYTON modified by CHANG, HILL, and DIETRICH in order to provide a substitutable alternative to secure an article (such as a cable) with a retaining force. One of ordinary skill in the art would have recognized that the biasing member would have engaged different sized cables (e.g. both circular cables or flat cables) to increase the versatility of securing cables.

Regarding claims 16, since PAYTON modified by CHANG, HILL, DIETRICH, and SANTUCCI as discussed above for claim 6 discloses all the structural limitations, PAYTON .

Response to Arguments









Applicant’s arguments with respect to the presented claims have been considered but are moot because the arguments do not apply to all of the combination of references being used in the current rejection.

Examiner’s Comment









First, since the independent claims recite “an article” in the preamble and “… wherein the hanging devices in combination are configured to secure and suspend the article from the structure …” in the body, the claims are open to a number of different references in different fields of endeavors. For example: The prior art shows a magnetic elongated strip and magnetic hanging devices for tools, bulletin boards, hooks, personal household items (picture frames, pictures, clothing, bags, paper, etc), or hanging other items. As a result, while the primary reference PAYTON directed to a lighting device was used to address the claims, another reference directed to another field of endeavor can be used to address the claim language.
Second, the independent claims merely recite “a hanging device” without the details of the hanging device itself. As a result, secondary references (or the primary reference) showing a generic hanging device can be used to address the claim language. 
	Third, the prior art shows a number of similar examples of clips/clamps/fasteners as seen in Fig.1 of the applicant’s drawings including an arcuate biasing member holding cables and 
However, the applicant’s invention was considered to be the combination of the details of the magnetic elongated strip, the details of the magnetic hanging devices, and the light strand (see Figs.4-5 of the applicant’s drawings). As of now, the prior art shows the magnetic elongated strip and the magnetic hanging device for different applications. Since the prior art is similar to the applicant’s inventions, the claims are suggested to incorporate the combination of the above features to distinguish the applicant’s invention from the prior art. Reconsideration of the applicability of the prior art will be made with respect to the light strand. Sample claim language has been provided below to show the critical details of the hanging device (claims 3-6) and the hanging devices suspend the electrical wire of the light strand as described in the applicant’s disclosure.

Claim 1. A system for hanging a light strand, the system comprising:
the light strand comprising lights electrically connected by at least one electrical wire;
an elongated strip comprising oppositely-disposed first and second outer surfaces, a ferromagnetic material having oppositely-disposed first and second surfaces facing, respectively, the first and second outer surfaces of the elongated strip, and a polymer casing that defines the first and second outer surfaces of the elongated strip, encases the ferromagnetic material, and contacts the first and second surfaces of the ferromagnetic material;
a plurality of hanging devices each comprising a base, a fastener located on a front side of the base, and a magnet within a cavity at a back side of the base, the fastener being configured 
an adhesive adhered to the second outer surface of the elongated strip for attaching the elongated strip to a structure; 
wherein the hanging devices in combination are configured to secure and suspend the at least one electrical wire of the light strand (see para[0018] of the applicant’s specification) from the structure by magnetically attaching to the elongated strip at any location along the length thereof;
wherein the base of at least a first hanging device of the hanging devices comprises a latch and the fastener of the first hanging device comprises a clamping arm pivotably coupled with a hinge to the base of the first hanging device, the clamping arm having a latching feature at a distal end thereof and adapted to engage the latch;
wherein the clamping arm has an arcuate concave surface facing the base of the first hanging device;
wherein the clamping arm comprises a biasing member that projects inward from the arcuate concave surface of the clamping arm toward the base of the first hanging device;
wherein the biasing member is an elastic spring having an arcuate convex surface that faces away from the arcuate concave surface of the clamping arm, faces the base of the first hanging device and protrudes a sufficient distance from the arcuate concave surface of the clamping arm to engage the base of the first hanging device when the latching feature of the clamping arm engages the latch.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/J.M.E/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875